                       Case 4:04-cr-00239-JM Document 729 Filed 08/18/21 Page 1 of 2
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet I
                                                                                                                          FILED
                                                                                                                      U.S. DISTRICT COURT
                                                                                                                 LAS I Eltil DIS I me I AIUSiltSAS

                                     UNITED STATES DISTRICT COURT                                                         AUG 18 2021
                                                         Eastern District of Arkansas                           ;AMMY H~~

           UNITED STATES OF AMERICA                                  ~   JUDGMENT IN A CRIM,NAL CAmf°                                    DEPCLERK
                                v.                                   )   (For Revocation of Probation or Supeivised Release)
                                                                       )
               BARRY A. WEATHERFORD                                    )
                                                                     . ) Case No. 4:04-cr-00239-JM-01
                                                                     ) USM No. 23456-009
                                                                     )
                                                                     ) Hubert W. Alexander and Christian C. Alexander
                                                                                                 Defendant's Attorney
THE DEFENDANT:
~ admitted guilt to violation of condition(s)           _1~2~a_n_d_3_ _ _ _ _ _ of the term of supervision.
•   was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number              Nature of Violation                                                             Violation Ended
1 - Mandatory                  Violation of federal, state, or local law                                      06/16/2021

2 - Mandatory                   Unlawful possession of a controlled substance                                 06/06/2021

3 - Standard (1)                Leaving judicial district without permission of probation officer             02/02/2019



       The defendant is sentenced as provided in pages 2 through _ _2__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic c1rcumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 6791                                                   08/18/2021
                                                                                                   f Imposition of Judgment
Defendant's YearofBirth:             1975

City and State of Defendant's Residence:                                                           Signature of Judge
Jacksonville, Arkansas
                                                                               JAMES M. MOODY JR., U.S. DISTRICT JUDGE
                        Case 4:04-cr-00239-JM Document 729 Filed 08/18/21 Page 2 of 2
AO 245D (Rev. 09/19)     Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                               Judgment -   Page   -=2-   of -   ·   2
DEFENDANT: BARRY A. WEATHERFORD
CASE NUMBER: 4:04-cr-00239-JM-01


                                                               IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

37 MONTHS with no additional term of supervised release to follow



     Iii'   The court makes the following recommendations to the Bureau of Prisons:

             The Court recommends designation to FCI Forrest City to allow the defendant to remain near his family.




     !if'   The defendant is remanded to the custody of the United States Marshal.

     D      The defendant shall surrender to the United States Marshal for this district:
            D    at   _________ D                       a.m.      D    p.m.    on
            D    as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D    before 2 p.m. on
            D    as notified by the United States Marshal.
            D    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                    to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                            UNITED STATES MARSHAL


                                                                              By----------------------
                                                                                   DEPUTY UNITED STATES MARSHAL
